IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,063-01


                  EX PARTE DEAN RICHARD CUNNINGHAM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 19147 IN THE 2ND DISTRICT COURT
                            FROM CHEROKEE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to register

as a sex offender and sentenced to seven years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

investigate the case and to determine that Applicant’s duty to register had expired before the date

alleged in the indictment.

        The trial court has determined that trial counsel's performance was deficient and that such
                                                                                                  2

deficient performance prejudiced Applicant. The State agrees that Applicant is entitled to relief.

Relief is granted. The judgment in Cause No. 19147 in the 2nd District Court of Cherokee County

is set aside, and Applicant is remanded to the custody of the Sheriff of Cherokee County to answer

the charges as set out in the indictment. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: August 26, 2015
Do not publish